Citation Nr: 1216204	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  00-16 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to April 1964, from March 1965 to March 1968, from January 1980 to December 1986, and additional service in the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied, in pertinent part, the Veteran's claim of service connection for a left knee disability.  Because the Veteran currently resides within the jurisdiction of the RO in Waco, Texas, that facility retains jurisdiction in this appeal.

A videoconference Board hearing was held at the RO in October 2002 before a Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  The Veteran was advised of his right to a new Board hearing before a different Veterans Law Judge in September 2003 correspondence from the Board.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  He responded later in September 2003 with a statement that he did not want a new Board hearing.

In November 2003, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that a claim of service connection for acid reflux, to include as due to service-connected cancer of the larynx, has been reasonably raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed this claim in July 2011.  A review of Virtual VA also shows that this claim has not been adjudicated by the RO.  Thus, the Board does not have jurisdiction over this claim and it is referred to the RO for adjudication.

Unfortunately, as is explained below, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for a left knee disability can be properly decided.

As noted in the Introduction, the Veteran's original Board hearing was held in October 2002 before a Veterans Law Judge who subsequently retired from the Board.  The Veteran was offered the opportunity for a new Board hearing before a different Veterans Law Judge in September 2003 and he declined.  In statements on a VA Form 9 (substantive appeal) dated on December 5, 2006, and date-stamped as received by the RO on December 19, 2006, however, the Veteran requested a new Travel Board hearing at the RO.  

Although the Veteran's spouse provided a detailed statement regarding a claim for Dependents Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code, on this VA Form 9, suggesting that the new Board hearing would be limited to this claim, the box indicating that the Veteran wanted to appeal all of his currently appealed claims also was checked on this form.  The Board observes in this regard that the Veteran's claim for DEA benefits was granted by the RO in an April 2008 rating decision, satisfying his appeal as to that issue.  To date, however, the Board hearing that the Veteran requested on his December 2006 VA Form 9 as to all of his currently appealed claims has not been scheduled.  The Board also observes that the sole remaining issue on appeal is as stated on the title page of this decision.  Neither the Veteran nor his service representative has revoked his pending Board hearing request.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

